Order filed May 29, 2015




                                         In The


              Eleventh Court of Appeals
                                      __________

                                   No. 11-15-00124-CV
                                       __________

          IN RE THE STATE OF TEXAS EX REL. MICHAEL MUNK

                           Original Mandamus Proceeding


                                       ORDER
       This is an original mandamus proceeding filed by Relator, the State of Texas,
acting by and through the District Attorney for the 106th Judicial District, Michael
Munk. Relator seeks an “emergency temporary stay” requesting a stay of the
enforcement of an “order granting petition for writ of mandamus” issued on May 28,
2015, in Trial Court Cause No. 15-05-17045, styled In re Phillip Jason Tong, in the
106th District Court of Gaines County, Texas.
       Pursuant to the authority of TEX. R. APP. P. 52.10(b), Relator’s motion seeking
temporary relief is granted. The enforcement of the “order granting petition for writ
of mandamus” is stayed for all purposes pending further order of this court.
                                                     PER CURIAM
May 29, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.